Title: To Benjamin Franklin from George Washington, 21 November 1782
From: Washington, George
To: Franklin, Benjamin


Sir,Head Qrs. Newburgh 21st. Novr 1782.
The Credentials with which Mr. Wheelock is furnished are so ample, and so fully set forth the benevolent purposes of the Institution over which he presides, that I am confident nothing more is necessary for me, than barely to introduce him to you and to recommend him to your Patronage and Friendship— Under them, he will be sure to meet with a favorable reception among the Wise and Good.—
I have the honor to be with profound respect Sir Yr. most Obt Hble Ser
Go Washington
